IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-14-00288-CR

                        IN RE EDWARD S. HODGES, III


                                 Original Proceeding


                           MEMORANDUM OPINION


       In this mandamus proceeding, Edward S. Hodges, III requests this Court to order

the Brazos County District Clerk to file the clerk’s record in his appeal pending in this

Court. There are procedural problems with this petition; however, we use Rule 2 to

look past these deficiencies and dispose of Hodges’ petition. TEX. R. APP. P. 2.

       As a Court of Appeals, we have no jurisdiction to compel a district clerk to act

except to enforce our jurisdiction. See TEX. GOV'T CODE ANN. § 22.221(a), (b) (West

2004). This Court’s jurisdiction has already been invoked in his appeal, and Hodges has

not alleged any need for this Court to protect that jurisdiction.

       Accordingly, Hodges’ petition is dismissed for want of jurisdiction.




                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed October 9, 2014
Do not publish
[OT06]




In re Hodges                                  Page 2